      Case 1:20-cv-04344-SDG Document 16-1 Filed 03/01/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


PAULETTE THOMPSON,                       )     CIVIL ACTION FILE
                                         )     NO. 1:20-cv-04344-SDG-JKL
     Plaintiffs,                         )
                                         )
v.                                       )     JURY TRIAL DEMANDED
CITY OF JOHNS CREEK, GEORGIA,            )
and CHRISTOPHER BYERS, in his            )
individual capacity,                     )
       Defendants                        )
                                         )

                                  ORDER

     Having considered the foregoing SECOND JOINT MOTION TO

EXTEND PLAINTIFF’S DEADLINE TO RESPOND DEFENDANTS’ JOINT

MOTION TO DISMISS AND MEMORANDUM OF LAW IN SUPPORT, and

for good cause shown, this MOTION is granted. Deadlines to file RESPONSE is

extended through and including Monday, March 15, 2021.

     SO ORDERED, this ____ day of ___________, 2021.

                                   _______________________________
                                   The Honorable John K. Larkins III
                                   U.S. Magistrate Judge
